       Case 3:19-cv-00358 Document 1 Filed on 10/30/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

JOSE AND MARIA REYNA,                           §
                                                §
        Plaintiffs,                             §
                                                §
V.                                              §    CIVIL ACTION NO. ________________
                                                §
GEOVERA SPECIALTY INSURANCE                     §
COMPANY,                                        §
                                                §
        Defendant.                              §
                                                §

             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera” or “Defendant”) files this Notice of Removal to the United States District

Court for the Southern District of Texas, Galveston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully show:

                      I.      FACTUAL AND PROCEDURAL BACKGROUND

        1.     On August 23, 2019, Plaintiffs Jose and Maria Reyna filed their Original Petition,

styled Jose and Maria Reyna v. GeoVera Specialty Insurance Company, Cause No. 2019-59460,

in the 157th Judicial District Court, Harris County, Texas. The lawsuit arises out of a claim

Plaintiffs made for damages to their property under an insurance policy issued by GeoVera.

        2.     Plaintiffs served GeoVera with a copy of the Plaintiffs’ Original Petition and

Request for Disclosure on September 30, 2019.



DEFENDANT’S NOTICE OF REMOVAL – Page 1
7444480v1
08917.442
       Case 3:19-cv-00358 Document 1 Filed on 10/30/19 in TXSD Page 2 of 5



        3.     GeoVera’s Answer was filed on October 21, 2019.

        4.     GeoVera files this notice of removal within 30 days of receiving Plaintiffs’

Citation and Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. Id. All process, pleadings, and orders in

the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of

this Notice is also concurrently being filed with the state court and served upon Plaintiffs.

        5.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet

        Exhibit C:     Plaintiffs’ Original Petition and Request for Disclosure

        Exhibit D:     Request for Issuance of Service file-stamped 8/23/19

        Exhibit E:     Civil Process Pickup Form dated 9/3/19

        Exhibit F:     Citation served on GeoVera Specialty Insurance Company on 9/9/19

        Exhibit G:     Request for Issuance of Service file-stamped 9/20/19

        Exhibit H:     Civil Process Pickup Form dated 9/24/19

        Exhibit I:     Citation served on GeoVera Specialty Insurance Company on 9/30/19

        Exhibit J:     Defendant’s Motion to Transfer Venue and Original Answer to
                       Plaintiffs’ Original Petition

        Exhibit K:     List of Parties and Counsel




DEFENDANT’S NOTICE OF REMOVAL – Page 2
7444480v1
08917.442
          Case 3:19-cv-00358 Document 1 Filed on 10/30/19 in TXSD Page 3 of 5



                                       II.     BASIS FOR REMOVAL

           6.      Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.         Plaintiffs and Defendant GeoVera are diverse.

           7.      Plaintiffs Jose Reyna and Maria Reyna are individuals residing in Chambers

County1, Texas;

           8.      Defendant, GeoVera Specialty Insurance Company is incorporated under the

laws of the State of California, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.

           9.      Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiffs and GeoVera.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
   Matter Jurisdiction.

           10.     This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiffs’ Original Petition expressly alleges that “Plaintiffs seek monetary relief over $200,000

but not more than $1,000,000.” (Pls’ Orig. Pet. ¶64). Thus, the express allegations in the Petition

exceed the amount in controversy threshold of $75,000.00.

                     III.     THIS REMOVAL IS PROCEDURALLY CORRECT

           11.     GeoVera received service of this lawsuit on September 30, 2019. Thus, GeoVera

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

           12.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace a substantial part of the events giving rise to Plaintiffs’ claims

1
    See Defendant’s Motion to Transfer Venue and Original Answer, Exhibit J, paragraph I.

DEFENDANT’S NOTICE OF REMOVAL – Page 3
7444480v1
08917.442
       Case 3:19-cv-00358 Document 1 Filed on 10/30/19 in TXSD Page 4 of 5



allegedly occurred in this District and Division, including the location of the residential property

at issue.

        13.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        14.    Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

        15.    Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

                                            CONCLUSION

        16.    Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

hereby removes this case to this Court for trial and determination.

                                               Respectfully submitted,

                                               /s/ Rhonda J. Thompson
                                               Rhonda J. Thompson
                                               State Bar No. 24029862
                                               So. Dist. No.: 17055

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                               700 N. Pearl Street, 25th Floor
                                               Dallas, Texas 75201
                                               Telephone: (214) 871-8200
                                               Facsimile: (214) 871-8209
                                               Email: rthompson@thompsoncoe.com

                                               COUNSEL FOR DEFENDANT
                                               GEOVERA SPECIALTY INSURANCE
                                               SERVICES



DEFENDANT’S NOTICE OF REMOVAL – Page 4
7444480v1
08917.442
       Case 3:19-cv-00358 Document 1 Filed on 10/30/19 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

        This is to certify that on the 30th day of October, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

        Shane McClelland
        The Law Offices of Shane McClelland
        440 Cobia Drive, Suite 101
        Katy, TX 77494
        Facsimile:    (832) 827-4207
        Email: Shane@hmtrial.com
               Counsel for Plaintiffs



                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson




DEFENDANT’S NOTICE OF REMOVAL – Page 5
7444480v1
08917.442
